DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendments filed 05/31/2022 have been entered.
Per the 05/31/2022 amendment:
Claims 1-3, 8-10 and 16-17 are currently amended.
Claims 1-20 are now pending.

Response to Arguments

Applicant’s arguments, see Page 9 of Remarks, filed 05/31/2022, with respect to rejections have been fully considered and are persuasive.  The rejection of Claims 1-20 has been withdrawn. 

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the amended language of independent Claim 1, namely “the API discover request message comprises an API inquiry parameter and the reference information of the application”, overcomes previously cited prior art by including steps not present in the prior art. As discussed in the prior action, the amended language (taken from the original Claim 3) is not found in the prior art. While API discover requests are known in the art, a discover request specifically comprising (1) an inquiry/request parameter and (2) reference information of a requested application in the context of a CAPIF Core Function (CCF) network is not found in the art. As such, the addition of this novel limitation places the instant Claim 1 into condition for allowance. Independent Claims 8 and 16 are amended to recite the same limitation, and are in condition for allowance for the same reason. Dependent Claims 2-7, 9-15 and 17-20 are in condition for allowance for depending upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/JAMAL JAVAID/Primary Examiner, Art Unit 2412